U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q xQuarterly Report pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Quarterly Period Ended March 31, 2016 oTransitionReport pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 For the Transition Period from to Commission file number: 001-32624 FieldPoint Petroleum Corporation (Exact name of small business issuer as specified in its charter) Colorado 84-0811034 (State or Other Jurisdiction of Incorporation or Organization) (I.R.S. Employer Identification No.) 609 Castle Ridge Road, Suite 335 Austin, Texas 78746 (Address of Principal Executive Offices)(Zip Code) (512) 579-3560 (Issuer's Telephone Number, Including Area Code) (former name, address and fiscal year, if changed since last report) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes xNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).YesxNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “large accelerated filer”, “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): Large accelerated fileroAccelerated filer Non-accelerated filero (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x As of May 12, 2016, the number of shares outstanding of the Registrant's $.01 par value common stock was 8,890,101. 1 PART I – FINANCIAL INFORMATION Item 1. Financial Statements FieldPoint Petroleum Corporation UNAUDITED CONDENSED CONSOLIDATED BALANCE SHEETS March 31, December 31, ASSETS CURRENT ASSETS: Cash and cash equivalents $ $ Accounts receivable: Oil and natural gas sales Joint interest billings, less allowance for doubtfulaccounts of approximately $237,000 each period Prepaid income taxes Prepaid expenses and other current assets Total current assets PROPERTY AND EQUIPMENT: Oil and natural gas properties (successful efforts method) Other equipment Less accumulated depletion, depreciation and impairment ) ) Net property and equipment OTHER ASSETS - Total assets $ $ LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Short-term debt $ $ Accounts payable and accrued expenses Oil and gas revenues payable Asset retirement obligation - current Total current liabilities ASSET RETIREMENT OBLIGATION Total liabilities STOCKHOLDERS’ EQUITY: Common stock, $.01 par value, 75,000,000 shares authorized; 9,817,101 and 9,807,101 shares issued, respectively, and 8,890,101 and 8,880,101 outstanding, respectively Additional paid-in capital Accumulated deficit ) ) Treasury stock, 927,000 shares, each period, at cost ) ) Total stockholders’ equity Total liabilities and stockholders’ equity $ $ See accompanying notes to these unaudited condensed consolidated financial statements. 2 FieldPoint Petroleum Corporation UNAUDITED CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS Three Months Ended March 31, REVENUE: Oil and natural gas sales $ $ Well operational and pumping fees Disposal fees Total revenue COSTS AND EXPENSES: Production expense Depletion and depreciation Exploration expense - Accretion of discount on asset retirementobligations General and administrative Total costs and expenses OPERATING LOSS ) ) OTHER INCOME (EXPENSE): Interest income Interest expense ) ) Miscellaneous - Total other income (expense) ) ) LOSS BEFORE INCOME TAXES ) ) INCOME TAX BENEFIT – CURRENT - - INCOME TAX BENEFIT – DEFERRED - TOTAL INCOME TAX PROVISION - NET LOSS $ ) $ ) LOSS PER SHARE: BASIC $ ) $ (0.06 ) DILUTED $ ) $ (0.06
